COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Team Industrial Services, Inc. v. Kelli Most, Individually and as
                          Personal Representative of the Estate of Jesse Henson

Appellate case number:    01-22-00313-CV

Trial court case number: 18-DCV-256883

Trial court:              268th District Court of Fort Bend County

        On May 25, 2022, the Fort Bend County District Clerk filed seven volumes of clerk’s
record and one supplemental volume of clerk’s record that are sealed. The Court sent two letters
to the parties, acknowledging receipt of the clerk’s record and the supplemental clerk’s record.
The letter concerning the seven volumes of clerk’s record merely stated that the clerk’s record had
been filed and advised of upcoming deadlines. The letter acknowledging receipt of the
supplemental clerk’s record, referenced this volume as “the certified SEALED clerk’s record,” and
advised that the clerk’s office would not release sealed volumes without an order from the trial
court specifying who can have access to the record. The sealed volume contains three trial court
orders sealing three responses to a no-evidence motion for summary judgment.
        On June 2, 2022, appellants filed an unopposed motion to unseal the supplemental volume
of the clerk’s record. On June 7, 2022, we abated the appeal and remanded it to the trial court to
hold a hearing to consider appellants’ request to unseal the supplemental volume of the clerk’s
record. The trial court granted the unopposed motion to unseal the pleadings in the clerk’s record
on June 27, 2022.
       We reinstate the appeal on the Court’s active docket. Pursuant to the trial court’s order,
the supplemental volume of the clerk’s record is unsealed.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: July 7, 2022